Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15, 17, 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0362243 to Zhang et al., hereinafter referred to as Zhang, in view of US 2015/0068242 to Patstone, hereinafter referred to as Patstone.
In reference to claims 12 and 19, Zhang and Patstone disclose the claimed invention.
Zhang discloses a distribution system in which an article (cargo) having a proper holding temperature range (T1 to T2 as described in [0056] is packaged in a distribution 
a cooling apparatus (30) configured to control an external temperature of the distribution packaging container (10, see figure 6) to the proper holding temperature range (T1-T2) of the article before and/or after a time period in which temperature control is not performed, wherein the cooling apparatus is configured to cool the distribution packaging container to an overlapping range between a temperature range of a dormant period (dormant period is the time of phase transition between when freezing and melting which occurs at T4, see [0056]) and the proper holding temperature range of the article (see [0056] where the precooling temperature (T3) is disclosed to be lower than the temperature range of the dormant period (T4) which is lower than the proper holding temperature of the article).  See below for the examiner’s illustration of how Zhang meets the limitation of the claim by correlating the temperature of Zhang to Applicant’s disclosed method. This annotated reference shows how the refrigerated the refrigeration system 30 cools in a range from T3 to slightly above T4 (T4+x) which overlaps the proper holding temperature T1-T2 below.
 wherein the distribution packaging container (10, see figure 5)) comprising: 
a distribution-packaging-container main body (122); 
a cooling device (123) selected in accordance with the proper holding temperature range of the article to be packaged [0057]; 
a cooling-device holder (125) disposed within the distribution-packaging-container main body (122) and holding the cooling device; and 
an article-containing region (at 17) disposed within the distribution-packaging-container main body (122) and configured to contain the article, wherein the cooling device comprising: 

a containing region (interior of 124) containing the latent heat storage material (123 see figure 3), wherein the latent heat storage material is selected in accordance with the proper holding temperature range of the article such that a main melting temperature falls within the proper holding temperature range of the article, and the temperature range of the dormant period and the proper holding temperature range of the article at least have an overlapping range (as described in [0056-0057]).

    PNG
    media_image1.png
    353
    876
    media_image1.png
    Greyscale


Zhang fails to explicitly disclose the latent heat storage material having a supercooling characteristic. 
Patstone teaches that in the art of insulated shipping containers cooling the contents via phase change material, that water (which is a latent heat storage material having a supercooling characteristic) is a material known to be suitable for the intended purpose of utilization of a PCM during cargo shipping.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to 
In reference to claims 13 and 20, Zhang and Patstone disclose the claimed invention.
Zhang discloses the cooling apparatus (30) is configured to cool the distribution packaging container to a temperature (T3) that is lower than the solidification temperature (T4) of the latent heat storage material ([0056] During transportation, because the temperature T3 in the refrigerator truck 20 is smaller than the temperature T4, heat stored by the phase-change insulating sheets 123 of the insulating container 10 is slowly released into the refrigerator truck 20 through layers of structures) and higher than a lower limit (T1) of the proper holding temperature range of the article ([0056] The phase-change temperature T4 of the phase-change insulating sheets 123 of the insulating container 10 is within the range of T1 to T2), to cause the latent heat storage material to undergo a phase change from a liquid phase to a solid phase.
In reference to claims 14 and 21, Zhang and Patstone disclose the claimed invention.
the latent heat storage material is selected such that the solidification temperature (T4) is higher than a lower limit (T1) of the proper holding temperature range of the cooling target article ([0056] T4 of the phase-change insulating sheets 123 of the insulating container 10 is within the range of T1 to T2 by selecting proper phase-change materials.
In reference to claims 15 and 22, Zhang and Patstone disclose the claimed invention.
in the latent heat storage material (water as modified by Patstone), the temperature range of the dormant period spans 1°C. Note that water is disclosed by Applicant as inherently possessing the dormant period of 1°C. Accordingly, when the 
In reference to claims 17 and 24, Zhang and Patstone disclose the claimed invention.
the latent heat storage material (water) is non-flammable. When the latent heat storage material of Zhang is modified to include water, the combination would inherently possess the claimed characteristic.

Claims 16, 18, 23 and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Patstone as applied supra, and in further view of WO2015076095 to Bessho et al. (provided by Applicant on the IDS filed August 6, 2019, hereinafter reference will be made to the English language translation provided herewith (Bessho).
In reference to claims 16 and 23, Zhang, Patstone, and Bessho disclose the claimed invention.
Zhang as modified supra fails to disclose the latent heat storage material uses formation energy of a semi-clathrate hydrate having an alkyl quaternary salt as a guest.
Bessho teaches that in the art of latent heat storage materials, that an aqueous solution comprising a quasi-clathrate hydrate and tetraalkylammonium salt (which is an alkyl quaternary salt, see paragraph 7 of Technical Field)  is a material known to be suitable for the intended purpose heat storage.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Zhang such that the latent heat storage material was a material using formation energy of a semi-clathrate hydrate having an alkyl quaternary salt as a guest, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07.
In reference to claims 18 and 25, Zhang, Patstone, and Bessho disclose the claimed invention.

Bessho teaches that in the art of heat storage materials, the melting point of a heat storage material is nothing more than a result effective variable able to be optimized in order to achieve a recognized result, i.e. the melting point of the material affects the temperature range in which a container can be held, see paragraph 4 of the Technical Field (In the refrigerator, it is necessary to keep the temperature inside the refrigerator at about 3 ° C. to 10 ° C. in order to prevent spoilage of foods and the like. Therefore, when installing the heat storage material in the refrigerator, the heat storage material must be solidified at about 3 ° C. and melted at about 10 ° C) . Bessho teaches melting temperatures from 3 ° C. to about 10 ° C thus identifying that adjustment within the claimed range is within the level of ordinary skill. Bessho further illustrates that this melting range is easily obtainable through routine experimentation of varying the concentration of the constituents of the heat storage material, see paragraph 2 of page 3. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Zhang by Bessho such that the melting start temperature is 5°C or more and less than 10°C, and the main melting temperature is more than 5°C and 10°C or less, since it has been held that where the general conditions of a claim are known in the art, finding optimum values involving routine optimization is obvious, see MPEP 2144.05 (II) (A-B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP4895007 to Ono showing that varying the concentrations of concentrations of heat storage material is known, see table 1.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/Primary Examiner, Art Unit 3763